Parker, J.
(dissenting) — I cannot coiicur in the foregoing típinióíi.' ■ The-restrictions thereby put' upon the right to a change of judge under' §;§ 209-1 and 209-2, Bena.n Comp. Stab [P. C. §§8546, 8547], go much farther than any of our former decisions. TheTogic of the opinion, it seems to me, goes to the extent of holding, in substance, that a party -desiring, a change of judge upon this statutory ground must -not only seek such change before the coming to hearing of some question to be decided by the-judge, but must seek such change at the very inception of the base in the supériór court, though that may be and generally is some considerable time’ before the judge may be called upon to' decide any question arising up.on a hearing. Until the-time is reasonably near when the judge is so called upon to decide some question in the case, the party seeking the change should, under this statute, be accorded-the right of such change. The only possibly sound theory upon which he can be denied such right is that he has waived it by undue delay in making his application.. It is quite beyond me to understand how he can be considered as having unduly delayed in making his application when, as in this case, he has made his application several days before the case is set for trial, and there is nothing indicating that the judge will be called upon to- decide any question arising in the case before' the commencement of the trial.' It seems to: me: that my .brethren concurring in the foregoing-opinion have lost sight of the nature and purpose of-arraignment.-. - That- step- in the-progress- of ¡the case does not, and could not, call for the exercise of any discretion on the part, of .the, trial judge, when the accused pleads not guilty.
Our statute does not define in terms what arraignment means, though it uses that word as one of the *299steps in the progress of the case. Section 2093, Rem. Comp. Stat. [P. C. § 9151.] Therefore, that term as there nsed must mean the same as at common law; that is, first, the calling of the prisoner to the bar of the court, to the end that he be certainly identified; second, the reading to him of the indictment or information, to the end that he be informed of the charge against him; and third, the asking him to state whether he is guilty or not guilty. 1 Bouvier’s Law Dictionary, Rawles Revision, p. 239. I cannot see that a plea of not guilty, entered in response to the arraignment, is a submitting tó the then present judge of any question that may thereafter arise in the case, any more than the filing of an answer or a plea in a civil action would submit to the resident judge, or any other particular judge, subsequently arising questions. This appellant merely plead not guilty, and the question of the setting of the case for trial was one to be determined in the future; and several days before that question arose, appellant made his application for change of judge as prescribed by the statute.
Some contention is made in behalf of the state that appellant waived his right to a change of judge by asking the resident judge to fix the amount of bail he might give to secure his release pending the trial, but that, to my mind, is not the submitting to the trial judge of a question for his determination such as would constitute a waiver of appellant’s right to a change of judge. Bail, in cases of the kind here in question, is a matter of absolute constitutional right, since the offense charged was not a capital one. Section 20, Art. I, of the Constitution. It is the duty of the judge to fix the amount of bail ex parte even before the arrest is made. Section-2079, Rem. Comp. Stat. [P. C. §' 9177]. When he has not done so, upon having *300his attention called to the fact that bail has not been fixed, it still is his duty to do so¡; nor does the law contemplate a hearing on the question. ■ - In the instant case, no motion on the part of the state, or of appellant, was necessary to require such action on the part of the judge; nor does the record before us disclose any such motion as having been made.
If it is true, as seems to be conceded by statements in the briefs of counsel, but which the record does not show, that appellant did in this instance request the court to fix bail, that fact, I think, would not be a waiver of his right to make application for a change of judge to hear all questions that might thereafter arise in the case. It must be remembered that the right here claimed by appellant is a statutory right; that the legislature has not fixed a time prior to the final disposition of the case within which it cannot be made; and that the limitations imposed upon the right are limitations imposed by the court to prevent the right from becoming an obstruction to public justice, in harmony with what the court conceived to be the legislative intent. Further than this, we think this court has not gone in its previous decisions. ¡ If appellant shall be held to have waived his plain, statutory right to a change of judge by submitting'' to the resident judge the question of the fixing of bail, then he might have to await the coming of another judge for the performance of that duty for an indefinite period in order to secure that right, and remain under arrest during that period in order to prevent waiving such right. This, we think, would be compelling, him to forego a constitutional right for at least some period of time in order to obtain his statutory right to a change of judge. Appellant should not be put in any such position. We think it would.be highly inequitable .to compel an ae*301cused to forego in any degree or for any period Ms clear, constitutional right of being immediately admitted to bail following Ms arrest, in. order to save Ms right to a change of judge, upon the filing of a proper affidavit of prejudice against the judge who is about to proceed with the ease. Appellant, I think, was clearly entitled to the change of judge applied for by him. Such, it seems' to me, is the clear command of the statute, and we have no right to ignore that command.
Fullerton and Holcomb, JJ., concur with Parker, J.